ORDER
STATE OF FLORIDA
TO: HONORABLE RICHARD H. COOPER, as Judge of the Circuit Court for the Ninth Judicial Circuit in and for Orange County, Florida;
GREETINGS:
Ordered upon petition for writ of habeas corpus you, Richard H. Cooper, Circuit Judge, Ninth Judicial Circuit in and for Orange County, Florida, immediately direct Dave S. Starr, Sheriff of Orange County, Florida, to discharge Lawrence Dale Greenwood, petitioner herein, from custody under your contempt order bearing date November 26, 1969, and that you, Richard H. Cooper, certify to this court by 2 *514P.M. on Tuesday, June 30, 1970, compliance herewith.
WITNESS the Honorable Spencer C. Cross, Chief Judge of the District Court of Appeal of the State of Florida, Fourth District, at West Palm Beach, the Headquarters of the court on this 25th day of June 1970.